Citation Nr: 1430866	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to June 5, 2006 for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) prior to June 5, 2006.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The veteran served on active duty from January 1965 to January 1968.  

These claims initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 30 percent disability rating, effective June 8, 2005, and denied his claim for entitlement to a TDIU.

This case was previously before the Board in May 2010 at which time the Board, in relevant part, determined that the Veteran had timely perfected an appeal of the December 2005 rating decision that granted service connection for PTSD and assigned an initial 30 percent disability rating, effective June 8, 2005, and the Board remanded the claim for an initial evaluation in excess of 30 percent for PTSD prior to June 5, 2006 and entitlement to an effective date prior to June 5, 2006 for entitlement to a TDIU.  

The development requested was completed and the case was again before the Board for further appellate consideration in November 2011 at which time the Board, denied the Veteran's claims for an effective date prior to June 8, 2005 for entitlement to service connection for PTSD; an initial rating in excess of 30 percent for PTSD prior to June 5, 2006; and entitlement to a TDIU prior to June 5, 2006.  In a November 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's November 2011 decision with respect to the denial of an effective date prior to June 8, 2005 for entitlement to service connection for PTSD and it vacated the decision with respect to the denials of an initial rating in excess of 30 percent for PTSD prior to June 5, 2006 and entitlement to a TDIU prior to June 5, 2006, and remanded the claims for readjudication consistent with the Court's memorandum decision.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1. Prior to June 5, 2006, the Veteran's service-connected PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2. Prior to June 5, 2006, the Veteran was service connected for PTSD, evaluated as 30 percent disabling, and malaria, evaluated as zero percent disabling, for a total combined disability evaluation of 30 percent.  

3. Prior to June 5, 2006, the medical evidence does not demonstrate that the Veteran's service-connected PTSD and malaria, either alone or together, rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Prior to June 5, 2006, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2. Prior to June 5, 2006, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's paper and electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A July 2005 and June 2006 notice letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The claim for a higher initial evaluation for PTSD arises from the Veteran's disagreement with the evaluation originally assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiate-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under section 5103(a) is required. Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the July 2005 letter explained what information and evidence is necessary to substantiate claims for service connection for PTSD, an extraschedular evaluation, and entitlement to a TDIU; the information that the Veteran needed to provide; and the information or evidence that VA would attempt to obtain.  The subsequent June 2006 post-adjudication letter notified the Veteran of information pertinent to the establishment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While this letter did not predate the rating decision on appeal, the timing error is harmless as the claims were subsequently readjudicated.   

VA has also met its duty to assist the Veteran in the development of the claims.  All identified service and post-service treatment records have been obtained and associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159 (2013).  Significantly, neither the Veteran nor his attorney have argued that there is any additional information or evidence tending to establish a higher initial evaluation for PTSD prior to June 5, 2006 or entitlement to TDIU prior to June 5, 2006

In addition, the Veteran was afforded a VA PTSD examination in October 2005 to determine the nature and etiology of his claimed psychiatric disability.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered Veteran's description of the claimed disability, his documented and reported history of symptoms, reviewed the claims file, conducted a thorough examination and provided a detailed report of the claimed disability.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The examination reports, in combination with the other evidence of record, contain sufficient bases and findings for the Board to render a decision in this appeal.

No further notification or development action is necessary on the issues now being decided.  Neither the veteran nor his Counsel has argued otherwise.  Indeed, in May 2014, the Veteran's attorney indicated that neither he nor the Veteran had any additional evidence or argument to submit in support of the claims decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Accordingly, the appeal will be decided based upon the evidence of record.  38 C.F.R. § 3.655 (2013).  

Law and Analysis

For the period dating prior to June 5, 2006, the Veteran and his attorney essentially contend that his PTSD symptomatology satisfied the rating criteria for the assignment of at least a 70 percent disability rating and entitlement to a TDIU as the evidence of record purportedly shows that he is and has been unable to maintain substantially gainful employment due to his PTSD symptomatology.  They also contend that pursuant to 38 C.F.R § 3.156(b), the 2006 VA hospital records should be treated as having been filed in connection with the Veteran's June 2005 claim for service connection for PTSD, which remained pending at the time the evidence was received by VA and which suggests that entitlement to an initial rating in excess of 30 percent for service-connected PTSD may be warranted, as well as entitlement to a TDIU.

Historically, in the December 2005 rating decision currently on appeal, the RO granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent disability rating, effective June 8, 2005.  The RO also denied entitlement to a TDIU.  The Veteran appealed that decision with respect to the initial 30 percent evaluation assigned for his service-connected PTSD.  

The RO received an administrative notice from the Topeka VAMC dated June 26, 2006, indicating that the Veteran had been hospitalized at that facility for PTSD since June 5, 2006.  It further indicated that he had received 21 days of continuous care for PTSD and that his presence was still required for continued treatment.

In an October 2006 rating decision, the RO granted a temporary total 100 percent evaluation for the Veteran's service-connected PTSD, effective June 5, 2006, a VA discharge summary showed that he was hospitalized in excess of 21 days for treatment of his service-connected PTSD from June 5, 2006 to July 21, 2006.  The RO continued the previously assigned 30 percent evaluation for PTSD, effective August 1, 2006, the day following the end of the month in which he was discharged.

In May 2010 the Board granted a 100 percent evaluation for PTSD beginning August 1, 2006.  The RO effectuated this grant in a May 2010 rating decision, granting a 100 percent evaluation for PTSD, effective August 1, 2006.  

In November 2011, the Board denied entitlement to an initial rating for PTSD in excess of 30 percent prior to June 5, 2006 and entitlement to a TDIU prior to June 5, 2006.  In a November 2013 memorandum decision, the Court vacated the Board's November 2011 decision with respect to those issues due to Board's failure to explicitly discuss whether the June 2006 VA hospital record should be treated as having been filed in connection with the Veteran's June 2005 claim for service connection for PTSD pursuant to 38 C.F.R. § 3.156(b).  The Court stated that although it appeared that the Board implicitly treated the June 2006 VA hospital record as having been filed in connection with the June 2005 claim, the Board's decision was not explicit in that regard and therefore a remand was warranted with respect to the claims for increase for PTSD and entitlement to a TDIU prior to June 5, 2006, so that the Board may clarify its analysis.  

Increased Rating - PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

For the entire period prior to June 5, 2006, service connection is in effect for PTSD, rated 30 percent disabling under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication. While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).

Following a thorough review of the record and the Veteran's contentions, the Board finds that prior to June 5, 2006, the Veteran's service-connected PTSD disability is appropriately evaluated as 30 percent disabling.

Specifically, evidence of record dating prior to June5, 2006 includes VA treatment records, report of an October 2005 VA PTSD examination, and the Veteran's lay statements and contentions.

In his June 2005 claim for service connection for PTSD and entitlement to a TDIU, the Veteran indicated that he had experienced problems due to PTSD since his return from Vietnam.  He indicated that at one point in approximately 1969 he was hospitalized at for 30 days in the mental ward at the St. Louis VAMC.  He complained of nightmares, depression, problems with relationships, feelings of survivors guilt, and anxiety.  He stated that he is unable to work because of his "disabilities."  

A March 2005 VA psychiatric note indicates that the Veteran was surprised by his grief when he visited the traveling wall.  He reportedly got into drugs following his return from Vietnam and he stayed that way until four years prior.  Since getting off drugs, intrusive memories of his Vietnam service had returned.  He had a quick temper, kept to himself, and cried at times.  He was considering trying to become a drug counselor.  Mental status examination showed that the Veteran was dressed a cut above average.  He could relate to the psychiatrist and he showed a range of affect including laughter and a sense of working together.  His intellectual faculties appeared intact.  

The October 2005 VA examination report shows that the Veteran reported in April 2005 acting and feeling as though the traumatic event was recurring (including a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes), intense psychological distress at exposure to internal or external cues symbolizing or resembling the traumatic event, physiological reactions on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, avoidance, markedly diminished interest/participation in significant acts, detachment, estrangement, restricted range of affect, difficulty concentrating, hypervigilance and exaggerated startle response, and a sense of foreshadowed future.  He further reported symptoms of intrusive memories and thoughts, irritability, bad dreams occurring one in every eight weeks, difficulty sleeping, anger, resentment, guilt, and depression.  He described auditory hallucinations in the form of an incomprehensible mumbling voice that follows him.  He stated he had no future plans and felt estranged from people, although he tried to date.  The Veteran reported long term unemployment.  He stated he had been employed for six months at a Chrysler assembly plant in 1968 but had problems with coworkers and supervisors, and quit.  In 1969, he reported he worked for eight months for the U.S. Postal Service, but was terminated for falsifying his application.  Since then, he reported marginal employment, mostly in odd jobs, and that he last worked in 1990 as a day laborer.  He completed eighth grade and obtained his General Education Diploma (GED) after the military, after which he completed one semester of community college.  His leisure activities were TV and golf.  Socially, he reported he had been married twice, the first time from 1971 to 1972, and the second time for 28 years until his spouse died.  He had one daughter from the first marriage, with whom he reported a good relationship.  He had a son out of wedlock as a teenager with whom he reported having no relationship.  He reported good relationships with his siblings, and stated he had lived with his brother for the past two and one-half years.  He reported a history of drug abuse, but that he had been clean for four years. 

The examiner observed the Veteran to be oriented in three spheres and well-attired.  He was responsive and communication skills were within normal limits.  Mood was depressed and his affect was congruent but full.  He was able to laugh during the interview, and facial expressions were evidence and fit with the circumstances and content.  He manifested no formal thought disorder, and no lapses in sustained focus or brief dissociations.  There were no apparent amnesias, and no clinically significant suicidal or homicidal ideation.  Thought content was bitter and resentful to the VA, and reflected low self-esteem and guilt.  His memories were focused on the traumas he experienced during his active duty in Vietnam.  He manifested irritability which the examiner described as a burden to him.  He was also observed to manifest curtailed objective attachment capacity, disrupted sleep, mild nightmaring, mild vigilance, and nervousness but no panic or agoraphobia.  He voiced no positive future plans.  Judgment and insight were retained. 

The examiner diagnosed PTSD, delayed onset, major depression with psychotic features, and history of polysubstance abuse in remission in AXIS I and schizoid traits in AXIS II.  The examiner described functional impairment as insufficient mood management skills, insufficient sleep and dream hygiene skills and commented that the Veteran's ability to tolerate employment was compromised.  The examiner stated he could not determine the extent of that compromise, but that it would become more apparent with further clinical contact.  The examiner opined that the Veteran's PTSD was mild, and that the quality of his personal and domestic life was only mildly impaired as he sought to date, had some contact with his daughter and was reportedly active in his faith.  However, the examiner indicated that the prognosis could not be forecasted.  The examiner assigned a GAF of 70, and stated separate GAF scores could not be determined.  The examiner was unable to reconcile the earlier diagnosis of schizophrenia with the current diagnosis of PTSD.  The examiner observed that PTSD was not a diagnostic option at the time the Veteran was diagnosed with schizophrenia, and DSM III, (the Diagnostic and Statistical Manual of Mental Disorders, Third Edition) was later recognized as a source of over diagnosis of schizophrenia.  Moreover, the record showed use of street drugs, which could have included other substances that could have induced a delusional state.  

In view of the aforementioned evidence, the Board finds that for the duration of the rating period prior to June 5, 2006, the Veteran's PTSD is characterized by the following signs or symptoms: sleep impairment marked by nightmares occurring once every 8 weeks, depressed mood with crying spells at times, anxiousness, daily intrusive memories of military trauma, feelings of estrangement from others and curtailed objective attachment capacity, irritability, nervousness, and some auditory hallucinations. 

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 30 percent disability rating, or the even lower 10 percent rating.  In particular, the General Rating Formula lists, inter alia, chronic sleep impairment, depressed mood, and anxiety among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods or significant stress are associated with a 10 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD prior to June 5, 2006.  Id.

Although the 50 percent rating criteria contemplates occupational and social impairment with reduced reliability and productivity, the Veteran has not been shown to experience PTSD symptomatology of the severity, frequency, and duration of symptoms contemplated in the 50 percent rating criteria.  Specifically, the 50 percent rating criteria contemplates symptoms such as a flattened affect.  In this case, the Veteran's affect was documented to be full of range, to include laughter and a sense of working together, as evidenced by his facial expressions.  His affect was also documented to fit with the circumstances and content during VA examination.  Similarly, the Veteran's speech has been described as normal and responsive as opposed to circumstantial, circumlocutory, or stereotyped speech as contemplated by the 50 percent rating criteria.  There is no evidence that the Veteran experienced panic attacks or any other symptom of a similar nature and severity more than once a week as contemplated by the 50 percent rating criteria.  The Veteran also was not shown to experience any difficulty in understanding complex commands.  While his memories were focused on the traumas he experienced during Vietnam service, there were no objective findings of impaired short or long-term memory.  Although the Veteran has reported daily intrusive thoughts about his Vietnam-related traumas, the VA examiner indicated that the Veteran's intrusive memories did not result in lapses in sustained focus, brief dissociations, or apparent amnesias.  While the Veteran's thought content was bitter and resentful to the VA and reflective of low self-esteem and guilt, the examiner found that he did not have a formal thought disorder.  Although the Veteran reported some auditory hallucinations, the examiner indicated that the Veteran tolerated them well.  Although the Veteran manifested burdensome irritability, the examiner indicated that it was mild in severity.  While the Veteran's PTSD symptomatology admittedly has resulted in social and occupational impairment prior to June 5, 2006, and while he experienced some symptoms noted in the next-higher 50 percent rating criteria (disturbances of motivation mood and difficulty in establishing and maintaining effective work and social relationships), the examiner's clarification that his estrangement was mild and that the quality of his personal and domestic life was only mildly impaired weights against a finding that such symptoms are of the frequency, duration, and severity sufficient to result in occupational and social impairment with reduced reliability and productivity as contemplated by the 50 percent rating criteria.  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). That is, simply because this Veteran has a depressed and/or irritable mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment. The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.   Here, for reasons described above, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria and his depressed mood and irritability have not been shown to rise to the level of the 50 percent rating criteria, which contemplates "disturbances" in mood given that they have not been shown to be of such frequency, severity and duration as to result in occupational and social impairment with reduced reliability and productivity.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's depressed mood and irritability is more closely analogous to that contemplated by his current 30 percent rating.  Vazquez-Claudio, 713 F.3d at 117.   

Such finding is buttressed by the fact that the examiner characterized the Veteran's symptomatology as mild, and assigned a GAF of 70.  In doing so, the examiner indicated he was unable to separate out the symptomatology of other psychological disorders.  While the examiner observed that the Veteran's ability to tolerate employment was compromised, and advised the extent of that compromise could not be determined.  Specifically, the examiner identified insufficient mood management skills, insufficient sleep and dream hygiene skills.  Notwithstanding, the overall GAF was 70, which is consistent with mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well and having some meaningful interpersonal relationships.  

Based on the foregoing, the Board finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating, and therefore, a 50 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").   

Finally, the November 2013 memorandum decision vacated and remanded the Board's November 2011 denial of the Veteran's claim for an initial rating in excess of 30 percent for PTSD prior to June 5, 2006 due to the Board's failure to explicitly discuss whether June 2006 VA hospital records should be treated as having been filed in connection with the Veteran's June 2005 claim for service connection for PTSD pursuant to 38 C.F.R. § 3.156(b), as such records were received by VA prior to the expiration of the one-year appeal period following the December 2005 rating decision.  

38 C.F.R. § 3.156(b) provides that when new and material evidence is received prior to the expiration of the appeal period, the evidence will be considered as having been filed in collection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals  Federal Circuit has held that 38 C.F.R. § 3.156(b) requires VA to determine if a submission filed during the appeal period constituted new and material evidence relating to a pending claim, even though a regional office had concluded that the submission in question also supported a new claim for an increased rating; because the regulation required that the VA treat new and material evidence as if it were filed in connection with the pending claim, the VA had to assess any evidence submitted during the relevant period and make a determination as to whether it was new and material evidence relating to the old claim.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

In this case, the Veteran and his attorney essentially contend that VA hospital records dated in June and July 2006, which were received by VA prior to the expiration of the appeal period following the December 2005 rating decision, should be considered has new and material evidence in support of the pending claim for service connection for PTSD from which the initial 30 percent evaluation was assigned as opposed to a new claim for increase from which a temporary 100 percent evaluation was assigned.  

In this case, it is undisputed that the June and July 2006 VA hospital records were received by VA prior to the expiration of the one-year appeal period of the December 2005 rating decision, which granted entitlement to service connection for PTSD and assigned the initial 30 percent evaluation currently in effect.  As such, the Board agrees with the Veteran and his attorney that such records should be considered in connection with his claim for an initial evaluation in excess of 30 percent for PTSD as opposed to a new claim for increase.  Nevertheless, the Board finds that such records do now show that an initial rating in excess of 30 percent for PTSD is warranted at any time prior to June 5, 2006.  

The June and July VA inpatient PTSD treatment records show that the Veteran endorsed daily intrusive thoughts, flashback phenomenon without perceptual disturbances, social isolation, avoidant behavior, difficulty in crowds, and some hypervigilance.  He was started on medication for sleep and he was involved in classes and treatment.  At the time of discharge the Veteran reported that the PTSD treatment program had helped in that he had noticed a decrease in anxiety and depression from 9/10 to 6/10, much improved sleep, feeling far less anxious, and a decrease in racing thoughts and nighttime irritability.  While he initially reported improvement with intrusive thoughts, he reported no change prior to discharge.  He also denied significant change in energy and concentration.  Discharge mental status examination indicated that the Veteran's insight and judgment with regards to his current emotional state was considered poor to fair, but improved.  Axis I diagnosis at the time of admission and discharge diagnosis was PTSD.  On admission the Veteran's GAF score was 50 and at the time of discharge his GAF score was 54.  It was recommended that he continue to identify and manage warning signs related to anger and impulsivity.  

As previously noted, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA treatment records show no psychiatric complaints related to the Veteran's military service from 1970 until March 2005, at which time the Veteran indicated that his Vietnam memories had been resurfacing since getting off drugs three to four years prior.  Thereafter, the Veteran was referred to a VA social worker for individual therapy, which began in April 2005.  During VA examination in October 2005, the examiner documented his review of the claims file, the Veteran's psychiatric history documented in VA treatment records, the Veteran's subjective complaints and findings on examination.  The examiner stated that the Veteran's primary mode of treatment had been PCT programming, but that it was too new to evaluate.  He saw the Veteran has having a mild case of PTSD at the time of examination and stated that he could not forecast prognosis.  He stated that the Veteran's ability to tolerate employment was compromised, but the extent of that compromise would only become more apparent with further clinical contact.  The examiner opined that the Veteran's social functioning was only mildly impaired at the time of the October 2005 VA examination as he was seeking to date, had some contact with his daughter, and was reportedly active in his faith.  The Board also notes that an April 2005 VA social work assessment shows Veteran reported having good relationships with his daughter and his four living siblings.  The October 2005 VA examiner stated that the Veteran's clinical picture would become clearer-which it did upon hospitalization in 2006.  Comparison of the types, nature, severity, and duration of the Veteran's reported PTSD symptomatology and objective findings during mental status examination documented in the October 2005 VA examination report and in VA treatment records dating prior to June 5, 2006, clearly show a worsening of the nature, severity and duration of the Veteran's symptoms.  This is further buttressed by the disparity in GAF scores assigned at the time of VA examination in October 2005 and at the time of inpatient PTSD treatment in June and July 2006.  It was not until the Veteran was hospitalized in June 2006 that the medical evidence demonstrates occupational and social impairment productive of more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Given the foregoing, the Board finds that a preponderance of the evidence is against the assignment of an evaluation greater than 30 percent for PTSD prior to June 5, 2006.  There is no benefit of the doubt to be resolved, and an evaluation greater than 30 percent for PTSD prior to June 5, 2006 is not warranted.

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered; however, the medical evidence does not present any time period prior to June 5, 2006 during which an initial evaluation greater than 30 percent may be assigned. 

The Board has considered the question of whether an extraschedular rating may be appropriate.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran reports doing day labor, painting homes, etc., but essentially being unemployed since 1990.  The Board notes that he has been in receipt of non-service connected pension since 1970 due to nonservice connected schizophrenic reaction, paranoid and residuals of a post-service gunshot wound to the right thigh.  The VA examiner in October 2005 diagnosed PTSD and major depression with psychotic features on AXIS I and schizoid traits on AXIS II and assigned a GAF of 70.  In doing so, the examiner indicated he was unable to separate out the symptomatology of other psychological disorders.  In discussing the Veteran's functional impairment, the examiner described functional impairment as insufficient mood management skills, insufficient sleep and dream hygiene skills.  The examiner opined the Veteran's PTSD was mild but commented that the Veteran's ability to tolerate employment was compromised.  The examiner stated he could not determine the extent of that compromise, but in assigning an overall GAF of 70, the examiner has indicated that the Veteran's symptomatology for all psychiatric disorders present at that point in time was mild in severity.  

The Board notes that it has no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability.  Moreover, the VA examiner in October 2005 indicated that the Veteran's ability to tolerate employment was compromised.  However, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The evidence of record does not otherwise show any indication of frequent hospitalization for PTSD during the period under consideration.

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to a TDIU prior to June 5, 2006

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1) 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be referred to the Director of Compensation and Pension Service for extraschedular consideration. 

Prior to June 5, 2006, the Veteran was service-connected for PTSD, evaluated as 30 percent disabling, and malaria, evaluated as zero percent disabling.  His combined service connected disability rating of 30 percent does not meet the threshold requirements under 38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b). 

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The October 2005 VA examiner described functional impairment as insufficient mood management skills, insufficient sleep and dream hygiene skills and commented that the Veteran's ability to tolerate employment was compromised.  The examiner stated he could not determine the extent of that compromise, but opined that the Veteran's PTSD was mild, and that the quality of the Veteran's personal and domestic life was only mildly impaired as the Veteran sought to date, had some contact with his daughter and was reportedly active in his faith.  The GAF of 70, as above noted, is assigned for the Veteran's psychiatric condition overall, as the examiner could not give separate GAF scores for separate psychiatric diagnoses.  This indicates that the Veteran's overall disability level for all psychiatric disabilities is consistent with mild impairment.

The evidence of record indicates that the Veteran has a GED, and that he has been substantially unemployed since at least 1990, as he has been in receipt of non-service connected pension since May 1970.  

The 30 percent evaluation for PTSD during this time period has been confirmed and continued by this decision and will not be herein reconsidered.  The Veteran is also service-connected for malaria during this time period, evaluated as zero percent disabling.  However, the Veteran has not alleged he has current compensable disability resulting from his malaria, nor do treatment records indicate that this is the case.  There are no assertions or findings of active malarial parasites, and the Veteran has not contested or claimed, nor does the evidence demonstrate, liver or spleen damage, or any other residuals arising as a result of the service-connected malaria.  Absent symptomatology, the zero percent evaluation is appropriate.  See 38 C.F.R. §§ 4.88, Diagnostic Code 6304 (2005-2013); 4.114, Diagnostic Codes 4351 through7354, and 4.117, Diagnostic Codes 7700 through 7716 (2005-2013).

VA treatment records dated in 2005 and 2006 show treatment for PTSD and an audiology consult.

After review of all the evidence, the Board concludes the Veteran's PTSD is properly evaluated as 30 percent disabling and his malaria is properly evaluated as zero percent disabling prior to June 5, 2006.  There is no medical evidence of other impairment that could warrant further or higher evaluations reflected in the medical evidence now before the Board during this time period.

There is no other indication in VA treatment records or the October 2005 VA examination report that the Veteran's PTSD and malaria, alone, precluded him from obtaining substantially gainful employment prior to June 5, 2006.  Moreover, the Veteran and his Counsel have the opportunity to provide additional evidence of the impact of his PTSD and malaria on his employability, but he has not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

Veteran's Counsel relies on earnings statement from Social Security Administration that reflects the Veteran had zero dollars in earnings in 2005.  As noted above, the Veteran has been in receipt of non-service connected pension since 1970.  This result is not unexpected.  The question is, rather, whether that unemployment is due solely to his service-connected disabilities.  After review of the record, the Board must conclude that prior to his hospitalization for PTSD in June 2006, it was not.  

The Veteran is competent to state that his service connected PTSD makes employment difficult.  However, the ability to determine if his service-connected conditions are preclusive of any type of non-marginal employment is an opinion that is outside of the expertise of a layman.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, to the extent the Veteran's argument and that advanced by his Counsel that his PTSD is productive of his unemployability constitutes a statement as to his employability; such report is outweighed by the findings of the VA examiner in October 2005.  It is also significant to note that a March 2005 VA psychiatry note documented the Veteran's report that he was considering becoming a drug counselor at that time.  Such statement raises questions as to the credibility of the Veteran and his attorney's contention that his service-connected PTSD precluded the Veteran from obtaining any type of non-marginal employment prior to June 5, 2006.  

Crucially, the evidence of record does not show that the Veteran's service-connected disabilities are so exceptional or unusual that they cause him to be unemployable prior to June 5, 2006.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not in order. 

Regarding the November 2013 memorandum decision, for the same reasons noted above, the Board finds that even considering the June and July 2006 inpatient treatment records in connection with the claim for an increased initial rating for PTSD pursuant to 38 C.F.R. § 3.156(b), the record nevertheless reflects that the Veteran has not required frequent hospitalizations for PTSD or malaria prior to June 5, 2006, and that the manifestations of his PTSD and malaria are not in excess of those contemplated by the schedular criteria.  See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (noting that in view of potential entitlement to extraschedular rating that the examiner should describe the effect of hearing loss on occupational functioning and daily activities).  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned ratings. 

Given the above, while the Veteran's service-connected PTSD and malaria undoubtedly have some effect on his employability, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against a finding that the Veteran is precluded from securing substantially gainful employment solely by reason of his service-connected PTSD and malaria prior to June 5, 2006, or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected PTSD and malaria prior to June 5, 2006, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a referral to the Director of Compensation and Pension Service for extraschedular consideration of entitlement to a TDIU for the period prior to June 5, 2006, is not warranted.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation greater than 30 percent for PTSD prior to June 5, 2006 is denied.

Entitlement to a TDIU prior to June 5, 2006 is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


